Title: To Alexander Hamilton from the New York Committee of Correspondence, 24 April 1777
From: New York Committee of Correspondence
To: Hamilton, Alexander


[Kingston, New York, April 24, 1777. On this date the Provincial Convention of New York adopted the following resolution: “Resolved, That Major Lawrence and Capt. Rutgers, be a committee to confer with Colonel Robert Livingston on the subject of making field cannon out of wrought iron; and that the committee of correspondence be directed to write to Colonel Hamilton for his opinion on the usefulness of such artillery.” Letter not found.]
